Citation Nr: 1235007	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE
 
Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral degenerative osteoarthritis and a lumbar spine strain and if so, whether service connection is warranted. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
J. Smith, Counsel
 
 



INTRODUCTION
 
The Veteran served on active duty during World War II from October 1943 to May 1946.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  A January 2007 rating decision denied entitlement to service connection for lumbosacral degenerative osteoarthritis.

2.  The evidence received subsequent to the January 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   
 
3.  Lumbosacral degenerative osteoarthritis and a lumbar strain are etiologically related to the Veteran's military service.
 
 
CONCLUSIONS OF LAW
 
1.  The January 2007 rating decision that denied entitlement to service connection for lumbosacral degenerative osteoarthritis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for lumbosacral degenerative osteoarthritis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Lumbosacral degenerative osteoarthritis and a lumbar strain were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Analysis

The Veteran seeks entitlement to service connection for lumbosacral degenerative osteoarthritis with a lumbar strain.  He contends that the disorder arose during and is related to service.  Alternatively, he argues that it was caused or aggravated by his service-connected left knee and right hip disabilities.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection can be granted for arthritis if manifest to a compensable degree within one year of separation from active duty.  Such a disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a January 2007 rating decision, a claim of entitlement to service connection for lumbosacral degenerative osteoarthritis was denied.  The Veteran was notified of this decision and his appellate rights and did not perfect an appeal of the decision.  Thus, the decision became final.  38 U.S.C.A. § 7105. 
 
In December 2007, the Veteran sought to reopen his claim, and his request was denied by the RO in a August 2008 decision.  The Veteran expressed his disagreement with the RO's decision, and the present appeal ensued.
 
A claim shall be reopened if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
 
In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
 
If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Since the January 2007 rating decision, private treatment records, VA treatment records, VA examination reports, and lay statements of the Veteran have been received.  This evidence is new as it was not of record at the time of the last final disallowance of the claim.  
 
This new evidence is also material.  In the January 2007 rating decision, service connection was denied for osteoarthritis of the lumbosacral spine because the record did not show that the disorder was incurred in service, or provide evidence of a link between the disorder and service or a service-connected disability.  Since the 2007 decision, evidence supporting these components of the claim has been received.  
 
Specifically, in a May 2007 VA report, J. Wilson, a physician's assistant, and S. Maliekel, M.D., indicated that the Veteran's back disability was incurred in combat when his shoulders and knees were injured.  The examiners noted that there were reports that the appellant lost consciousness at the time he was injured in combat.  Further, they opined that it was more likely than not that the Veteran suffered back trauma on active duty, and that he has suffered from chronic back pain throughout the years.  The examiners submitted this report to support the Veteran's claim for entitlement to service connection for a back disability based on the in-service back injury sustained in combat.  

In a February 2008 VA examination report, a VA examiner determined that the Veteran's back pain was aggravated by his service-connected right hip and left knee disabilities.  
 
Following a March 2010 VA examination the Veteran was diagnosed with a lumbar strain.  The examiner opined that it was not as likely as not that the appellant's back problems were related to his hip and knee problems.  He opined that there was a paucity of historical data regarding any back problem when other joints were active,  The examiner found that the appellant's current back problems were more consistent with his work history and the various physical activities he performed at work.  Significantly, this examiner did not have access to the appellant's claims folder.

This evidence is material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection, and because it is not cumulative or redundant of existing evidence.  As such, the Veteran's claim is reopened, and the merits of the claim will now be addressed.

The Veteran has been diagnosed with severe lumbar osteoarthritis and a lumbar strain, documented in VA examination reports of February 2008 and March 2010.

As for the in-service incurrence of the condition, the Veteran's service treatment records do not document a back disorder.  The Veteran contends, however, that his injury occurred in combat.  

For combat veterans, 38 U.S.C.A. § 1154(b) (West 2002) provides that "[t]he Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2011).  The United States Court of Appeals for Veterans Claims (the Court) has clarified that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury occurred in service, not to link the in-service injury etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).
 
The Veteran is entitled to a presumption of in-service incurrence of a back injury based on his combat status.  His service treatment records show that during World War II in 1945, he was ordered to jump ship when the U.S.S. Swallow was attacked and sunk off the coast of Okinawa, Japan.  He struck his knee when going over the side of the ship, and contends he injured his back and other parts of his body at this time as well.  Service treatment records show that the incident occurred during while in combat against the enemy.  

The Veteran further has submitted a buddy statement of P.L., dated from December 2006, in which P.L. corroborated the incident.  P.L. stated that a Japanese suicide plane attacked the ship and that the engine rooms were immediately flooded.  The order to abandon ship was given, and three minutes later, the vessel sank in 85 fathoms of water.  P.L. stated that he personally sustained injuries and witnessed those of the Veteran as they jumped from the portside as the ship was listing to starboard.  He stated that the list of the ship was so intense by the time they received orders to jump, that they could not jump far enough to clear the hull.
 
In a November 1961 rating decision the Veteran was awarded entitlement to service connection for a left knee disability due to this combat injury.  Thus, VA has already conceded the combat incident.  The Board finds no reason to doubt the credibility of the Veteran or P.L. as to the incurrence of his back injury in this incident, and his service records clearly corroborate the event.  There is no evidence to the contrary.  As such, the in-service incurrence of a back injury is accepted.
 
As for evidence of a direct nexus to service, the record contains only the May 2007 VA opinion discussed above.  While the opinion does not contain ideal language for purposes of VA adjudication, and a remand for a further medical opinion could be accomplished, the United States Court of Appeals for Veterans Claims has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

While the March 2010 VA examiner did not find a relationship between the appellant's current back disorder and service, that examination was conducted without the benefit of the claims folder.  Moreover, the Board finds that the May 2007 VA opinion is fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion was founded upon a history of treatment of the Veteran and a review of pertinent history.
  
The record supports an award of service connection on a direct basis.  As this is deemed the greater benefit, there is no need to address the favorable evidence that the appellant's back disorder is aggravated by service-connected knee or hip disabilities.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  For all of the above reasons, the Board finds that entitlement to service connection for lumbosacral degenerative osteoarthritis and lumbar spine strain is established.
 
 
ORDER
 
The claim of entitlement to service connection for lumbosacral degenerative osteoarthritis and lumbar spine is reopened.

Entitlement to service connection for lumbosacral degenerative osteoarthritis and lumbar spine strain is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


